NOTICE OF ALLOWANCE
Claims 25-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known heads-up display network input-output system condition detection configurations. However, none of the references alone or in combination teach: “A system, comprising: a server including one or more processors, memory, and a set of instructions stored in the memory; a plurality of sensors configured to generate condition information specifying environmental conditions and transmit the condition information; a plurality of networking devices configured to receive the condition information, transmit the condition information to the server, and wirelessly communicate with a Heads-Up Display (HUD) unit over a network, wherein the set of instructions, when executed by the one or more processors, cause the one or more processors to: associate, in the memory, the plurality of sensors with locations in an outdoor recreational area; receive at least some of the condition information from a first networking device of the plurality of networking devices; receive, from the HUD unit via a second networking device of the plurality of networking devices, a request for condition information indicating conditions at a location within the outdoor recreational area; and transmit the condition information indicating conditions at the location for fulfillment of the request.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626